Citation Nr: 0209541	
Decision Date: 08/09/02    Archive Date: 08/21/02

DOCKET NO.  99-06 498A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent 
for chronic obstructive pulmonary disease (COPD). 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

John Z. Jones, Counsel


INTRODUCTION

The veteran served on active duty from March 1948 to March 
1955 and from March 1956 to March 1977.  

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a February 1999 rating decision of the 
Chicago, Illinois, Department of Veterans Affairs (VA) 
Regional Office (RO) which granted service connection for 
COPD as secondary to nicotine addiction, evaluated as 30 
percent disabling from February 12, 1993, the date of the 
original claim for service connection.  

The Board notes that additional medical evidence was received 
by the RO after the Supplemental Statement of the Case was 
issued in November 1999.  However, the evidence, a social 
work assessment dated in July 1999, is not pertinent as to 
the issue on appeal.  Therefore, there is no need to remand 
this case to the RO for initial consideration of the recently 
received evidence.  38 C.F.R. § 20.1304(c).  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran's COPD is manifested by shortness of breath 
after climbing one flight of stairs, a FEV-1 from 43 to 61 
percent of predicted value and a FEV-1/FVC from 65 to 73 
percent; the disability results in moderate impairment. 


CONCLUSION OF LAW

The criteria for an initial rating in excess of 30 percent 
for COPD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991 & Supp. 2001); 38 C.F.R. §§ 4.7, 4.97, Diagnostic Codes 
6603, 6604 (prior to and from October 7, 1996).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal.  The Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
now codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
Supp. 2001), contains extensive provisions modifying the 
adjudication of all pending claims.  Karnas v. Derwinski, 1 
Vet. App. 308 (1991).  The legislation has eliminated the 
well-grounded claim requirement, has expanded the duty of VA 
to notify the veteran and the representative, and has 
enhanced its duty to assist a veteran in developing the 
information and evidence necessary to substantiate a claim.  
See generally VCAA.  

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The amendments were effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(a) that is effective 
August 29, 2001.  Except for the amendment to 38 C.F.R. § 
3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 38 
C.F.R. § 3.159(c)(4)(iii), VA stated that "the provisions of 
this rule merely implement the VCAA and do not provide any 
rights other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.

In a recent decision, the United States Court of Appeals for 
the Federal Circuit held that Section 3A of the VCAA 
(covering the duty to notify and duty to assist provisions of 
the VCAA) was not retroactively applicable to decisions of 
the Board entered before the effective date of the VCAA (Nov. 
9, 2000).  Bernklau v. Principi, No. 00-7122 (Fed. Cir. May 
20, 2002); See also Dyment v. Principi, No. 00-7075 (Fed. 
Cir. April 24, 2002).  In reaching this determination, the 
Federal Circuit appears to reason that the VCAA may not apply 
to claims or appeals pending on the date of enactment of the 
VCAA.  However, the Federal Circuit stated that it was not 
reaching that question.  The Board notes that VAOPGCPREC 11-
2000 (Nov. 27, 2000) appears to hold that the VCAA is 
retroactively applicable to claims pending on the date of 
enactment.  Further, the regulations issued to implement the 
VCAA are to be applicable to "any claim for benefits 
received by VA on or after November 9, 2000, the VCAA's 
enactment date, as well as to any claim filed before that 
date but not decided by VA as of that date."  66 Fed. Reg. 
45,629 (Aug. 29, 2001).  Precedent opinions of the chief 
legal officer of the Department and regulations of the 
Department are binding on the Board.  38 U.S.C.A. § 7104(c) 
(West 1991).  For purposes of this determination, the Board 
will assume that the VCAA is applicable to claims or appeals 
pending on the date of enactment of the VCAA.

The Board finds that VA has met its duty to assist the 
veteran in the development of the claims on appeal under 
VCAA.  By virtue of the April 1999 Statement of the Case 
(SOC) and November 1999 Supplemental Statement of the Case 
(SSOC), the veteran was provided notice of the information, 
medical evidence or lay evidence necessary to substantiate 
the claim on appeal.  The SOC and subsequent SSOC also 
notified the veteran of the pertinent laws and regulations, 
as well as his due process rights.  

Additionally, the Board finds that all relevant evidence 
necessary for an equitable resolution of the issue on appeal 
has been identified and obtained.  The evidence of record 
includes VA outpatient treatment records and reports of VA 
examinations conducted in conjunction with the claim.  The 
veteran has not identified any outstanding records that would 
support his claim.  

Since the veteran has already been informed of the evidence 
needed to substantiate his claim and of the notification 
requirements, there is no further action which need be 
undertaken to comply with the provisions of the VCAA, and the 
veteran and his representative have pointed to no actions 
they believes need be taken.  Therefore, there is no 
prejudice to the veteran in the Board proceeding to 
adjudicate the merits of the claim.  Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).  


Evidence

In accordance with 38 C.F.R. §§ 4.1, 4.2 and Schafrath v. 
Derwinski, 1 Vet.App. 589 (1991), the Board has reviewed the 
service medical records and all other evidence of record 
pertaining to the history of the veteran's service-connected 
disability.  The Board has found nothing in the historical 
record that would lead to a conclusion that the current 
evidence of record is not adequate for rating purposes.  
Moreover, the Board is of the opinion that this case presents 
no evidentiary considerations that would warrant an 
exposition of the remote clinical histories and findings 
pertaining to the disability at issue, except as outlined 
below.  

In January 1993, the veteran underwent pulmonary function 
tests (PFT).  On January 4th, FEV-1 was 43 percent of 
predicted and FEV-1/FVC was 67 percent.  On January 8th, FEV-
1 was 48 percent of predicted and FEV-1/FVC was 73 percent.  
Both results were signed by a reviewing physician and 
interpreted as showing moderate airway obstruction.  

On VA examination in January 1993, the veteran reported 
having nocturnal dyspnea two to three times a month, and 
shortness of breath on climbing one flight of stairs.  He 
indicated that he had a 30-40 pack per year history of 
smoking, but quit in 1985.  Objective findings noted that the 
lungs were clear to auscultation and percussion, although 
breath sounds were somewhat distant.  There were no bronchial 
rales.  It was noted that PFT revealed a decrease in FEV-1 
below 75 percent level and that lung mechanics did not 
improve markedly with post-bronchial dilator.  

PFT in April 1993 reflected a post-bronchodilator FEV-1 of 59 
percent of predicted and FEV-1/FVC of 69 percent.  The 
diagnosis was moderate obstructive defect.  A reviewing 
physician signed the results.  PFT in January 1994 reflected 
a FEV-1 of 36 percent of predicted and FEV-1/FVC of 73 
percent.  A reviewing physician, however, did not sign the 
results.  

On VA examination in November 1995, the veteran stated that 
he had problems with shortness of breath in that he had mild 
to moderate exertional dyspnea.  He could walk several blocks 
at a slow pace without becoming short of breath, but if he 
tried to quicken the past, he would become short of breath in 
two or three blocks.  He stated that he had occasional 
problems with nocturnal dyspnea, approximately once or twice 
a month.  This dyspnea was relieved promptly upon sitting up.  
It was noted that most recent PFT revealed an FEV-1/FVC of 65 
percent.  The diagnosis was moderate COPD. 

The veteran was afforded another VA examination in January 
1999.  At that time, he reported dyspnea on exertion if he 
walked too quickly.  In the summer he was able to walk two to 
three miles per day if he went slowly.  He could only climb 
one flight of stairs before experiencing significant dyspnea.  
He did not use inhalers or oxygen.  He reported occasionally 
waking at night with shortness of breath which was better 
with a few deep breaths.  He also became short of breath if 
he got up in the night to go to the bathroom.  Physical 
examination showed the lungs to be clear to auscultation 
bilaterally with slight decrease of breath sounds at the 
bases.  PFT revealed FEV-1 of 61 percent of predicted after 
bronchodilators.  Total lung capacity was 98 percent.  

On VA examination in July 1999, the veteran reported that his 
symptoms had been stable and that he had not noticed any 
increased shortness of breath.  PFT revealed FEV-1 of 60 
percent of predicted after bronchodilators.  Total lung 
capacity was 114 percent.  The examiner noted that the 
veteran's lung function tests reflected moderate obstructive 
disease.  

Analysis

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  Although a rating 
specialist is directed to review the recorded history of a 
disability in order to make a more accurate evaluation, see 
38 C.F.R. § 4.2, the regulations do not give past medical 
reports precedence over current findings.  Francisco v. 
Brown, 7 Vet. App. 55 (1994).  

The United States Court of Appeals for Veterans Claims 
(Court) has held that an appeal from an initial rating is a 
separate and distinct claim from a claim for an increased 
rating.  Fenderson v. West, 12 Vet App 119 (1999).  When 
assigning an initial rating, the rule from Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994), that the present level of 
disability is of primary importance, is not applicable.  Id. 
at 8.  Therefore, at the time of an initial rating, separate 
ratings can be assigned for separate periods of time based on 
facts found, a practice known as staged ratings.  Id. at 9.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for the higher rating.  38 C.F.R. § 4.7.  

The regulations for evaluation of respiratory disorders were 
revised as of October 7, 1996.  When the regulations 
concerning entitlement to a higher rating are changed during 
the course of an appeal, the veteran is entitled to 
resolution of his claim under the criteria that are to his 
advantage.  Karnas v. Derwinski, 1 Vet. App. 308 (1991).  The 
old rating criteria may be applied throughout the period of 
the appeal, if they are more favorable to the veteran; but 
the new rating criteria are only applicable to the time since 
October 7, 1996, when the new regulations became effective.  
VAOPGCPREC 3-2000.

Under the old rating criteria, the veteran's COPD may be 
rated by analogy to emphysema.  38 C.F.R. § 4.20.  Under the 
old criteria for rating emphysema, 38 C.F.R. § 4.97, 
Diagnostic Code 6603 (1996), a 30 percent evaluation is 
warranted for moderate pulmonary emphysema, with moderate 
dyspnea occurring after climbing one flight of steps or 
walking more than one block on level surface, and PFTs 
consistent with findings of moderate emphysema.  A 60 percent 
evaluation is warranted for severe pulmonary emphysema, with 
exertional dyspnea sufficient to prevent climbing one flight 
of steps or walking one block without stopping, and 
ventilatory impairment of severe degree confirmed by 
pulmonary function tests with marked impairment of health.  A 
100 percent evaluation is warranted for pronounced emphysema, 
intractable and totally incapacitating, with dyspnea at rest, 
or marked dyspnea and cyanosis on mild exertion; the severity 
of emphysema must be confirmed by chest X-ray and PFTs.  
38 C.F.R. § 4.97, Diagnostic Code 6603 (prior to October 7, 
1996).  

Under the new criteria, COPD is rated pursuant to Diagnostic 
Code 6604.  Under this code, a 30 percent evaluation is 
warranted if the following findings are demonstrated: FEV-1 
of 56 to 70 percent predicted, or FEV- 1/FVC of 56 to 70 
percent, or DLCO (SB) of 56 to 65 percent predicted.  A 60 
percent evaluation is warranted if the following findings are 
demonstrated: FEV- 1 of 40- to 55-percent predicted, or; FEV-
1/FVC of 40 to 55 percent, or; DLCO (SB) of 40- to 55-percent 
predicted, or; maximum oxygen consumption of 15 to 20 
ml/kg/min (with cardiorespiratory limit).  A 100 percent 
evaluation is warranted if the following findings are 
demonstrated: FEV-1 of less than 40 percent of predicted 
value or; FEV- 1/FVC of less than 40 percent, or; DLCO (SB) 
of less than 40 percent predicted, or; maximum exercise 
capacity less than 15 ml/kg/min oxygen consumption (with 
cardiac or respiratory limitation), or; cor pulmonale (right 
heart failure), or; right ventricular hypertrophy, or; 
pulmonary hypertension (shown by Echo or cardiac 
catheterization), or; episode(s) of acute respiratory 
failure, or; requires outpatient oxygen therapy.  38 C.F.R. 
§ 4.97, Diagnostic Code 6604 (from October 7, 1997).  

Based on a review of the evidence, the Board finds that the 
veteran's COPD does not warrant a higher evaluation under 
either the old or new criteria.  At the March 1993 VA 
examination the veteran reported having shortness of breath 
on climbing a flight of stairs.  When examined by VA in 
November 1995 he reported that he could walk several blocks 
at a slow pace without becoming short of breath.  The 
diagnosis was moderate COPD.  In January 1999, he reported 
significant dyspnea after walking a flight of stairs.  
Following lung function tests on VA examination in July 1999, 
the veteran's COPD was characterized as moderate.  This 
evidence does not reflect findings warranting a 60 percent 
rating under the old criteria.  There was no showing that the 
veteran had exertional dyspnea sufficient to prevent climbing 
one flight of steps or walking one block without stopping.  
There was also no indication that the condition caused marked 
impairment of health.  None of the essential criteria for a 
100 percent evaluation is met.

In regards to the new criteria, PFT studies conducted between 
1993 and 1999 reflected a FEV-1 from 43 to 61 percent of 
predicted and a FEV-1/FVC from 65 to 73 percent.  These 
findings are consistent with assignment of a 30 percent 
rating under the new criteria.  The Board notes that a PFT 
study in January 1994 reflected a FEV-1 of 36 percent of 
predicted, sufficient to warrant a 60 percent rating under 
the new criteria; however, the results of that study were not 
signed by a reviewing physician and are thus unconfirmed.  As 
such, the confirmed medical evidence of record is consistent 
with the assignment of no more than a 30 percent evaluation 
under either the old or new criteria.  38 C.F.R. §§ 4.7, 
4.97, Diagnostic Codes 6603, 6604 (prior to and from October 
7, 1996).  

The Board has considered the veteran's contention that he had 
to prematurely abandon his employment because his service-
connected disability prohibited him from wearing a facemask 
that was mandatory in his job.  Therefore, he believes that 
an extraschedular evaluation is warranted.  In this regard, 
the Board must respectfully point out that the criteria for 
an extraschedular rating include the circumstance where the 
service connected disability causes an impairment not 
contemplated by the regular schedular criteria that causes 
marked interference with employment.  The veteran's inability 
to wear a facemask, however, does not render the regular 
schedular criteria inadequate because it only interfers with 
employment under special circumstances, not with average 
employment in civlian settings.  38 C.F.R. § 3.321(a)(b) 
(2001).  In the alternative, the criteria for an 
extraschedular evaluation include frequent periods of 
hospitalization.  There is no indication in the record that 
the service-connected disability causes frequent periods of 
hospitalization.  Accordingly, the Board concurs with the RO 
that an extraschedular rating is not warranted on the facts 
of this case.  

Finally, the Board concludes that the preponderance of the 
evidence is against the veteran's claim for an increased 
rating, and thus the benefit-of-the-doubt doctrine does not 
apply.  38 U.S.C.A. § 5107. 


ORDER

Entitlement to an initial evaluation in excess of 30 percent 
for COPD is denied.  



		
	RICHARD B. FRANK
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

